In a habeas corpus proceeding, relator appeals from an order of the County Court, Dutchess County, entered June 17, 1963 after a hearing, which dismissed the writ and remanded Michael L. Chomentowski (hereafter referred to as Michael) to the custody of respondent. Order affirmed. Michael was in the custody of the respondent by virtue of an order of commitment issued by the County Court, Onondaga County. That court was duly vested with the jurisdiction to make such commitment order. The relator’s claim of lack of knowledge of the criminal charge by reason of the fact that the indictment had been sealed is untenable. The record discloses that when a prior writ was sustained in the early part of 1957, Michael was remanded to the County Court, Onondaga County, to answer the sealed indictment. After a new commitment, another habeas corpus proceeding was dismissed on December 16, 1957. In his petition in that proceeding Michael (as the relator himself) alleged that the sealed indictment was opened at his request and he annexed, in its entirety, the previously sealed indictment charging him with possession of machine guns and a revolver. The substance of the previously sealed indictment *711appears in the commitment order of the Onondaga County Court, dated February 26, 1957. In any event, there is no question that Michael was charged with the commission of a crime — a fact sufficient in itself to warrant the institution of a statutory proceeding to determine his sanity. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.